Citation Nr: 0422695	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus (DM) or 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1998 rating action that denied 
ratings in excess of 40 percent and 10 percent for cervical 
spine and left knee disabilities, respectively.  A Notice of 
Disagreement (NOD) was received in October 1998, and a 
Statement of the Case (SOC) was issued in February 1999.  A 
Substantive Appeal was received in March 1999.

In June 2000, the Board remanded this matter to the RO for 
further development of the evidence and for due process 
development.  By rating action of April 2002, the RO granted 
increased ratings, from 40 percent to 60 percent, and from 10 
percent to 20 percent for the cervical spine and left knee 
disabilities, respectively, each from February 29, 2001.  By 
rating action of March 2003, the RO granted an earlier 
effective date of June 26, 1996 for the award of the 60 and 
20 percent ratings.  In an April 2003 statement, the 
veteran's representative withdrew, on his behalf, the appeal 
for a rating in excess of 20 percent for a left knee 
disability.  In a March 2004 statement, the veteran withdrew 
his appeal for a rating in excess of 60 percent for a 
cervical spine disability.

This appeal also arises from the April 2002 rating action 
that denied service connection for cardiovascular disease and 
for hypertension, each claimed as secondary to service-
connected DM.  A NOD was received in June 2002.  By rating 
action of March 2003, the RO granted service connection for 
cardiovascular disease as secondary to service-connected DM; 
this constitutes a full grant of the benefit sought on appeal 
with respect to that issue.  That rating action confirmed and 
continued the denial of secondary service connection for 
hypertension, and a SOC was issued subsequently in March 
2003.  A Substantive Appeal was received in April 2003.  
Based on veteran's assertions, and as addressed below, the 
Board has expanded the issue on appeal as on the title page.  

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on his part is required.


REMAND

As indicated above, the Board has expanded the issue on 
appeal to encompass an additional, now service-connected 
disability-cardiovascular disease, to include coronary 
artery disease and angina-as a possible source of the 
veteran's hypertension.  To ensure that the veteran's 
procedural rights are protected, insofar as him being given 
adequate notice of the expanded issue, and the opportunity to 
present evidence and/or argument on the additional basis for 
a grant of secondary service connection, the Board finds that 
RO adjudication of the expanded claim, in the first instance, 
is indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board's review of the claims file also reveals that 
additional notification and development action on the claim 
on appeal is warranted.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim for secondary service connection for hypertension, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled Veterans of America v. Secretary, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

A review of the record also discloses that the evidence 
currently of record is insufficient to fairly evaluate the 
claim on appeal.  The record includes no specific medical 
opinion addressing whether current hypertension is, in fact, 
medically related to a service-connected disability.  Given 
the nature of the disability for which service connection is 
sought and the disabilities identified as possible sources of 
hypertension, the Board finds that such an opinion would be 
helpful in resolving the issue on appeal.  See 38 U.S.C.A. 
§ 5103A.  Hence, the RO should arrange for the veteran to 
undergo VA cardiovascular examination for that purpose.  The 
veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
secondary service connection for 
hypertension.  The letter should include 
a summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although the VA may 
adjudicate the claim within the   one-
year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
cardiovascular examination.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail..  

The physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
hypertension was caused or is s 
aggravated by service-connected diabetes 
mellitus, or cardiovascular disease (to 
include coronary artery disease and 
angina.  If aggravation of hypertension 
by either service-connected disability is 
found, the doctor should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the VA medical facility at which 
it was to have been conducted. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the expanded claim 
on appeal in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


